Citation Nr: 1444470	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-50 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Michael D. J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2002.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 (notice was not sent until July 2007) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for low back problems was denied therein.  In April 2011, the Veteran testified before the undersigned at a hearing held at the Board.  The appeal, recharacterized as reflected above, was remanded by the Board for additional development in May 2011 and December 2013.  At this time, adjudication can proceed.  The following determination accordingly is based on review of the Veteran's paper and electronic claims files.  It is fully favorable, and therefore his September 2014 request for another hearing held at the Board need not be addressed.


FINDING OF FACT

The Veteran's current low back disability is related to the back problems that he experienced during service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 20.1304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA has duties to notify and assist regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is not necessary, however, because service connection for a low back disability is granted.  Any errors made in satisfying the aforementioned duties thus were harmless.  The same is true for any errors made in complying with the Board's remands.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  The same further is true for any errors made during the hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Finally, referral to the RO for initial consideration of additional evidence is unnecessary because this determination is fully favorable.  38 C.F.R. § 20.1304(c).

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during such service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during service and later unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity is questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in January 2007.  An April 2006 VA treatment records an assessment of diagnosis of low back pain.  Pain, however, does not constitute a disability without an underlying diagnosis.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Magnetic resonance imaging (MRI) dated in May 2006 showed disc herniations.  Assessments reflective of these findings were made in VA treatment records until December 2006, when surgery was performed.  A January 2007 VA treatment record thus contains an assessment of herniated disc status post surgery.  

The Veteran accordingly had a current disability when he filed his claim.  He also has had a current disability through the pendency of his claim.  Private treatment records dated from January 2008 to November 2011 contain an assessment of postlaminectomy syndrome.  They were based on January 2008 and October 2011 MRI showing degenerative changes and disc bulgings/protrusions.  In January 2012, a second surgery was performed.  Upon VA medical examination in February 2012, degenerative disc disease with disc protrusion was diagnosed.  Upon VA medical examination in October 2012, herniated lumbosacral spine disc with associated radiculopathy was diagnosed.

With respect to the incurrence or aggravation of an injury or disease during service, service treatment records document the following.  The Veteran denied back trouble and recurrent back pain in November 1998.  His spine was found to be normal at that time.  In March 1999, he denied back pain or any back injury.  His spine once again was found to be normal.  The Veteran denied recurrent back pain or any back problem in June 2002.  His spine yet again was found to be normal.  Despite the aforementioned, he contends that had back problems during service due to parachute jumps, long marches, carrying his heavy gear, and sometimes carrying additional gear for another.  

There is no indication that the Veteran has a medical background.  Thus, he is a lay person.  Lay evidence is competent when it relates that which is personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent to recount having back problems during service.  In weighing his credibility in this regard, interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None are significant.

An interest exists, as the Veteran may gain financially from this decision.  An initial rating that may or may not be compensable will be assigned by the RO because service connection is being granted.  The Veteran's demeanor at the hearing did not convey any deceit, however.  His recount of back problems during service further is facially plausible.  His hearing testimony is consistent with his February 2013 statement of such, and there also is consistency with the other evidence.  The DD-214 reflects that the Veteran was an infantryman, which involves long marches with heavy packs.  It also reflects that he received a parachutist badge.  April 2011 and January 2013 statements from six fellow soldiers, to include a line medic, competently indicated that he had back problems following these activities but sought only minimal treatment which was undocumented.  

In sum, back problems were incurred during service.  The Veteran contends that these problems have continued ever since.  He is competent in this regard for the same reasons he was competent above.  He also is credible because, once again, none of the factors for consideration are significant.  Concerning consistency with the other evidence, the Veteran's wife S.M. competently and credible indicated in an April 2011 lay statement that he has had back problems since she met him two weeks after his discharge from service.  Upon VA contract examination in October 2002, the Veteran complained of back problems.  X-rays were unremarkable, but lumbosacral sprain/strain was diagnosed.  April and May 2004 private treatment records contain a diagnosis of back pain following the Veteran's complaints.

The Veteran clearly believes that there is a nexus between his back problems incurred during service and his current disability in light of his continuity of symptomatology.  Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  The musculoskeletal system indeed is complex, there are many causes of back disabilities, and several years have passed since the Veteran's service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Otherwise, a few medical opinions regarding nexus have been rendered.  The physician's assistant who conducted the October 2012 VA medical examination concluded at that time and in a July 2014 supplement that there was no nexus.  Noted in this regard was that the Veteran may have had a lumbar strain during service, though such could not be determined given his lack of treatment, but this injury is to the muscles not the discs of the back and is not permanent.  It also was noted that he most likely would have sought greater treatment if it was needed and that he would most likely not have denied back problems near his separation from service if they had existed.  Finally, it was noted that he did not seek treatment for back problems until two years thereafter.

Several private treatment records from the same neurological spine surgeon reflect on nexus.  In January 2008, it was noted that the Veteran's back problems were attributed to parachuting while in the military.  Also noted in January 2008 is that they appear to have stemmed from parachuting while in the military.  Back problems due to the military further were noted in January 2012.  Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, scope of the examination, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Comparing the medical opinions, the VA physician's assistant obviously is less qualified than the private neurological spine surgeon.  The former indicated review of the evidence whereas the latter did not.  The former only conducted a singular examination of the Veteran, but the latter examined him repeatedly in the context of providing treatment.  Both expressed certainty in their opinions.  The only exception is the use of the word appear in the second January 2008 record by the private neurological spine surgeon.  Given the speculation inherent in this word, the opinion is discounted and lacks persuasiveness.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The surgeon's opinion from the other two records stands, however.

The accuracy of the factual premises relied upon by the VA physician's assistant as rationale is questionable.  The Veteran's refusal to seek treatment for back problems in service has been established.  His failure to seek treatment until two years after his separation from service could simply be a continuation of this pattern as opposed to a suggestion that he did not have any back problems.  He may have denied such problems near his separation from service even though they existed.  No reason for this is identifiable, but it is of import that he reported such problems just two months after his separation.  His contention that MRI would have revealed his back problems if it had been done earlier, such as during service or as part of the October 2002 VA medical examination, finally was not addressed.

In that regard, it is reiterated that X-rays were taken at this examination.  Yet, X-rays do not detect herniated discs like MRI does.  Stedman's Medical Dictionary, B12 and B15 (between pages 604 and 605) (27th ed. 2000).  The possibility that the Veteran had a herniated disc during service which was not diagnosed until MRI almost four years later therefore is acknowledged.  The persuasiveness of the medical opinion from the VA physician's assistant, in sum, is diminished by the aforementioned.  Accordingly, it is discounted.  In contrast, there is no indication that the accuracy of the factual premises relied upon by the private neurological spine surgeon's is questionable.  What exactly they are is unknown, as no rationale was specified.  They thus must have come from the Veteran.  

Mere transcription of self-reported history by a medical professional does not establish that history.  Leshore v. Brown, 8 Vet. App. 406 (1995).  It must be accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Veteran's self-reported history to the private neurological spine surgeon is accurate.  He competently and credibly has recounted that his back problems were incurred during service and that they have persisted ever since.  The persuasiveness of the medical opinion from the private neurological spine surgeon is substantial.  It is not discounted but rather wholly accepted.

Based on the foregoing, direct service connection for a low back disability is granted.  Both positive and negative evidence exists, most notably for the final requirement of nexus, but the positive evidence outweighs the negative evidence.  The aforementioned determination is based on the preponderance of the evidence, in other words.  Thus, there is no need to afford the Veteran the benefit of the doubt.  In light of the aforementioned determination, which is fully favorable, discussion of whether or not the requirements for establishing service connection based on chronicity or continuity of symptomatology or presumptive service connection for a chronic disease have been met is not necessary.  Discussion of the appropriate initial rating and effective date to be assigned is not appropriate because this appeal does not encompass those issues.  Such assignment will be made by the RO.

ORDER

Service connection for a low back disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


